                                           Case 3:19-cv-03099-JSC Document 116 Filed 08/04/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       SPRINT SPECTRUM REALTY                           Case No. 19-cv-03099-JSC
                                           COMPANY, LLC,
                                   8                    Plaintiff,                          ORDER RE: SPRINT’S SUMMARY
                                   9                                                        JUDGMENT MOTION
                                                  v.
                                  10                                                        Re: Dkt. Nos. 112, 115
                                           WILLIAM F. HARTKOPF, JR.,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           In its Order on the parties’ respective motions for summary judgment, the Court held that

                                  14   “equipment” in Exhibit A of the contract (the Site Description) does not include the other three

                                  15   components of Sprint’s system: antennas, cable, or utility runs.1 (Dkt. No. 109 at 4.)2 The Court

                                  16   accordingly granted Sprint summary judgment on Mr. Hartkopf’s claims for a declaratory

                                  17   judgment. (Id. at 7.) However, even though the Court’s interpretation of the contract would

                                  18   appear to doom Mr. Hartkopf’s breach of contract claims, the Court gave him the opportunity to

                                  19   file a supplemental opposition since Sprint’s summary judgment motion appeared to move for

                                  20   summary judgment on the grounds that Mr. Hartkopf did not have any damages. (Id. at 7.) Now

                                  21   pending before the Court are Mr. Hartkopf’s supplemental opposition and Sprint’s response. (Dkt.

                                  22   Nos. 112, 115.) Upon review of these papers, the Court again concludes that Mr. Hartkopf’s

                                  23   contract claims fail as a matter of law.

                                  24           First, the Court did not hold that “equipment” as used in Exhibit A’s Site Description is

                                  25

                                  26
                                       1
                                         All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                  27   636(c). (Dkt. Nos. 5, 15.)
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                  28
                                       ECF-generated page numbers at the top of the documents.
                                            Case 3:19-cv-03099-JSC Document 116 Filed 08/04/21 Page 2 of 3




                                   1   ambiguous. To the contrary, “equipment” unambiguously refers to equipment other than

                                   2   antennas, coaxial cables, and utility runs for the reasons stated in the summary judgment order.

                                   3   (Dkt. No. 109 at 4-6.)

                                   4           Second, Mr. Hartkopf’s attempt to rescind his admission that the only equipment referred

                                   5   to in Exhibit A’s Site Description are the four components as discussed in the summary judgment

                                   6   order is unavailing. He unequivocally admitted at oral argument that the only equipment

                                   7   encompassed in Exhibit A’s description—under his own interpretation—are the four components

                                   8   discussed in the Site Description. (Dkt. No. 111 at 20; Dkt. No. 109 at 3-4.) Even putting aside

                                   9   his admission, however, he does not identify anything in the parties’ agreement that would support

                                  10   an interpretation of “equipment” as used in Exhibit A as including radio frequency setbacks. In

                                  11   other words, regardless of how Mr. Hartkopf’s expert calculates the space used by Sprint’s

                                  12   property, the question on summary judgment is what the provision for 300 square feet for
Northern District of California
 United States District Court




                                  13   “equipment” in Exhibit A means. It does not mean radio frequency setbacks as a matter of

                                  14   contract interpretation.

                                  15           He also does not offer any analysis that supports the conclusion that the 300 feet of

                                  16   equipment provision includes the support material identified by his expert. (Dkt. No. 94-1, Ex. M,

                                  17   ¶ 46.) Nor does he identify any evidence as to what specifically that support material is and how

                                  18   its inclusion breached the contract. Mr. Hartkopf’s expert’s opinion as to how much space Sprint

                                  19   used always includes the components (antennas, coaxial cables, utility runs) that as a matter of

                                  20   contract interpretation are not included in the 300 feet of equipment. (See, e.g., id. ¶ 47.) Thus,

                                  21   there is no genuine dispute as to whether Sprint breached the contract.

                                  22           Accordingly, for the reasons stated in the Court’s summary judgment order, (Dkt. No.

                                  23   109), as well as here, Sprint’s motion for summary judgment on Mr. Hartkopf’s contract claims is

                                  24   GRANTED.

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                                                                         2
                                         Case 3:19-cv-03099-JSC Document 116 Filed 08/04/21 Page 3 of 3




                                   1         IT IS SO ORDERED.

                                   2   Dated: August 4, 2021

                                   3

                                   4
                                                                                     JACQUELINE SCOTT CORLEY
                                   5                                                 United States Magistrate Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                            3
